FILED
                            NOT FOR PUBLICATION                             JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JONATHAN CRAIG ELFAND,                           No. 12-17729

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05692-WHA

  v.
                                                 MEMORANDUM*
COUNTY OF SONOMA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jonathan Craig Elfand, a former Sonoma County pretrial detainee, appeals

pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action

alleging First Amendment and Religious Land Use and Institutionalized Persons

Act violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a district court’s summary judgment and finding of qualified immunity, May v.

Baldwin, 109 F.3d 557, 560-61 (9th Cir. 1997), and we affirm.

      The district court properly granted summary judgment to defendants

Tannehill and Cogbill on the basis of qualified immunity because their conduct did

not violate clearly established law. See Plumhoff v. Rickard, 134 S. Ct. 2012, 2023

(2014) (officials sued under § 1983 are entitled to qualified immunity unless they

violated a right that was clearly established; “a defendant cannot be said to have

violated a clearly established right unless the right’s contours were sufficiently

definite that any reasonable official in the defendant’s shoes would have

understood that he was violating it”); Resnick v. Adams, 348 F.3d 763, 771 n.8 (9th

Cir. 2003) (even if a constitutional violation had been established, summary

judgment would have been proper on the basis of qualified immunity because it

was reasonable for officials to believe that requiring prisoner to file application for

religious diet was lawful); see also Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir.

2011) (discussing the requirements for establishing supervisory liability).

      The district court properly granted summary judgment to defendant County

of Sonoma because Elfand failed to raise a genuine dispute of material fact as to

whether the County’s actions amounted to a policy of deliberate indifference to

constitutional or statutory rights. See Plumeau v. Sch. Dist. # 40 Cnty. of Yamhill,


                                           2                                     12-17729
130 F.3d 432, 438 (9th Cir. 1997) (setting forth requirements for municipal

liability under § 1983).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                    12-17729